La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Aunque los hechos que dan lugar a las controversias que nos ocupan son relativamente sencillos, son represen-tativos de una de las áreas del derecho más problemáticas en la administración de la justicia por razón del gran nú-mero de asuntos que genera ante los tribunales y lo emo-cionalmente cargados que éstos suelen estar: pensiones ali-mentarias para los hijos menores de edad. Valencia, Ex parte, 116 D.P.R. 909, 910 (1986).
HH
En 1997 la Sra. Sol María Vázquez Ortiz solicitó ante el Tribunal de Primera Instancia, Sala Superior de Aibo-nito, alimentos para su hija, procreada con el Sr. Juan López Hernández el 28 de junio de 1986.(1) La vista se *718celebró en septiembre de 1997, y el 4 de diciembre de 1997 el tribunal emitió una resolución mediante la cual le impuso al señor López Hernández una pensión alimenta-ria de $1,435 mensuales. Para ese entonces éste era un comerciante con al menos una tienda de zapatos en el pueblo de Guayama. La prueba presentada consistió, ade-más de los testimonios vertidos en sala, en las Planillas de Información Personal y Económica (PIPE) que había sometido bajo juramento la señora Vázquez Ortiz, el se-ñor López Hernández y su esposa, la Sra. Jeannette Lambert Rosado.(2) Inconforme con la cuantía impuesta, Ló-pez Hernández solicitó una reconsideración y alegó, entre otras cosas, que debido a que se había acogido a la Ley de Quiebras —dato que había declarado en la PIPE— no te-nía el dinero disponible para pagar la pensión fijada. La solicitud de reconsideración fue declarada no ha lugar el 19 de febrero de 1998, y la copia de su notificación se archivó en autos el 24 de febrero de 1998.
Posteriormente, el 9 marzo de 1998 el señor López Her-nández presentó una moción al amparo de la Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, en la cual alegó, en esencia, que la pensión fijada era “excesiva”, pues el tribunal determinó erróneamente que él era dueño de dos tiendas de zapatos cuando alegadamente sólo tenía una, ya que la otra era propiedad de su hermano, del mismo nombre. Igualmente, sostuvo que erró el tribunal al consi-derar los ingresos de la sociedad legal de gananciales com-puesta por él y su esposa, la señora Lambert Rosado, sin que ésta hubiese sido debidamente emplazada. El tribunal denegó esta moción el 7 de diciembre de 1998 y la notificó a las partes el 8 de febrero de 1999.
El 2 de marzo de 1999, habiéndose acumulado la pen-sión fijada a una deuda de más de $31,000, el señor López Hernández fue encarcelado. Días más tarde, a través de una estipulación entre las partes en la que también inter-*719vino una examinadora de pensiones alimentarias como parte de una vista celebrada ante el Tribunal de Primera Instancia, Sala Superior de Mayagüez, para rebajar la pensión asignada, ésta se redujo a $164 mensuales, canti-dad que aprobó el tribunal.
Así las cosas, la esposa del señor López Hernández pre-sentó una moción en la que alegó, nuevamente, que era parte indispensable a tenor con la Regla 16.1 de Procedi-miento Civil, 32 L.P.R.A, Ap. III, y que el tribunal no había adquirido jurisdicción sobre su persona.
Mediante Resolución de 19 de abril de 2002, el Tribunal de Primera Instancia, Sala Superior de Guayama, resolvió que al momento del Tribunal de Primera Instancia, Sala Superior de Aibonito, imponer la pensión en la Resolución de 4 de diciembre de 1997, lo hizo sin tener jurisdicción sobre la señora Lambert Rosado, esposa del señor López Hernández y la sociedad legal de gananciales compuesta por éstos, ya que éstas nunca fueron emplazadas. El foro de instancia expresó que “aunque la Sentencia era final, la parte que solicita se deje sin efecto la Resolución en cues-tión, tiene derecho a solicitar en un pleito civil indepen-diente la nulidad de Sentencia!.] Regla 49.2(a)(b) de Proce-dimiento Civil”. Añadió que “[l]a deuda que se ha acumulado en el caso, es la relacionada a la pensión ali-mentaria de esa Resolución, pues la parte siguió deposi-tando lo que pagaba antes de esa Resolución y la que luego fijó la Sala de Mayagüez que eran básicamente iguales”. Señaló, finalmente, que “[a]nte la oposición de la alimen-tista este Tribunal no puede dejar sin efecto la Resolución. Sin embargo, la parte afectada por la misma puede llevar una acción independiente para dejarla sin efecto”. En con-secuencia, decidió congelar la deuda acumulada por con-cepto de alimentos hasta tanto se dilucidara en acción in-dependiente la validez de la pensión alimentaria fijada mediante la Resolución de 4 de diciembre de 1997. Dis-puso, sin embargo, que “[la] parte deberá informar en un tiempo razonable la radicación de la acción. Si no la radica, *720así lo informarán para dejar sin efecto la congelación de la deuda”.
El Tribunal de Circuito de Apelaciones (Tribunal de Cir-cuito) confirmó la resolución que emitió el tribunal de ins-tancia, y mantuvo en suspenso la deuda de alimentos hasta tanto se dilucidara su validez en un pleito independiente. Además, autorizó al tribunal a adjudicar el relevo de sentencia que solicitó el recurrido. Finalmente, resolvió, contrario al foro de instancia, que los tribunales sí habían adquirido jurisdicción sobre la sociedad de ganan-ciales y la persona de la esposa del recurrido, quienes se habían sometido voluntariamente desde el inicio del pleito a través de una planilla informativa juramentada.
Inconforme, la señora Vázquez Ortiz acudió ante nos. Mediante Resolución de 25 de octubre de 2002, le concedi-mos a la parte recurrida un término para que mostrara causa por la cual no debíamos revocar la determinación del Tribunal de Circuito. Las partes comparecieron y con el beneficio de sus argumentos resolvemos sin ulterior trámite.
II
El primer asunto a dilucidar se circunscribe a determi-nar si en el momento en que el Tribunal de Primera Ins-tancia, Sala de Aibonito, dictó su Resolución de 4 de diciembre de 1997, había adquirido jurisdicción sobre la persona de la esposa del recurrido y la sociedad legal de gananciales compuesta por ellos. Esto a pesar de que nin-guna fue emplazada conforme dispone la Regla 4 de Proce-dimiento Civil, 32 L.P.R.A. Ap. III.
El emplazamiento es la notificación formal a la que todo demandado, en virtud de las garantías mínimas del debido proceso de ley, tiene derecho cuando existe en su contra una reclamación judicial para que, de así desearlo, comparezca a defenderse. Qume Caribe, Inc. v. Srio. de Hacienda, 153 D.P.R. 700 (2001); First Bank of P.R. v. Inmob. *721Nac., Inc., 144 D.P.R. 901 (1998). Ahora bien, un demandado renuncia al requisito de la notificación formal cuando se so-mete voluntariamente a la jurisdicción del tribunal. Esto lo puede hacer al cumplir voluntariamente con las órdenes del tribunal y, a solicitud de éste, presentar documentos perti-nentes dirigidos a dilucidar la reclamación que incoe la parte demandante en su contra. (3) En nuestro ordenamiento procesal esto se conoce como “sumisión voluntaria”. En Qume Caribe, Inc. v. Srio. de Hacienda, supra, pág. 711, expresamos que “H]a figura de la sumisión consiste en que una parte comparece voluntariamente y realiza algún acto sustancial que la constituya parte en el pleito, sometiéndose así a la jurisdicción del Tribunal”. Es decir, la comparecencia voluntaria de la parte demandada suple la omisión del em-plazamiento y esto es suficiente para que el tribunal ad-quiera jurisdicción sobre la persona bajo las garantías del debido proceso de ley.
Respecto a la sociedad legal de gananciales, el Art. 91 del Código Civil, 31 L.P.R.A. see. 284, en lo pertinente, dispone que, salvo estipulación en contrario, “[ajmbos cónyuges serán los administradores de los bienes de la sociedad conyugal ...”. Esto significa que “cualquiera de [ellos] podrá representar legalmente a la sociedad conyugal”. Art. 93 del Código Civil, 31 L.P.R.A. see. 286. Este Art. 93 también dis-pone que “[cjualquier acto de administración unilateral de uno de los cónyuges obligará a la sociedad legal de gananciales y se presumirá válido a todos los efectos legales”.
En Urbino v. San Juan Racing Assoc., Inc., 141 D.P.R. 210, 214 (1996), expresamos que con las enmiendas de 1976 al Código Civil “la Asamblea Legislativa equiparó la facultad de ambos cónyuges para administrar la sociedad legal de gananciales e incorporó el principio de coadminis-tración y representación legal. Desde entonces, individual-mente, tanto el esposo como la esposa tienen capacidad “de *722jure” para representar a la sociedad de gananciales en los tribunales”. (Enfasis suplido y en el original, y cita omitida.)
En la resolución que emitiera el Tribunal de Primera Instancia, Sala Superior de Aibonito, el 4 de diciembre de 1997, surge que a la vista para fijar la pensión alimentaria celebrada el 30 de septiembre de 1997, compareció la se-ñora Vázquez Ortiz, demandante peticionaria, represen-tada por su abogado, y el recurrido, señor López Hernán-dez, por derecho propio. Cabe señalar que desde 1990 tanto el señor López Hernández como la sociedad legal de ganan-ciales compuesta por éste y la señora Lambert, están so-metidos a la jurisdicción del Tribunal de Primera Instancia. De los documentos que obran en autos surge que el 27 de septiembre de 1990, la Sala Superior de Aibonito del Tribunal de Primera Instancia, dictó una sentencia en la que aprobó una estipulación mediante la cual el recu-rrido acordó pagar a favor de su hija una pensión alimen-taria de $40 mensuales. En 1997 éste no tan sólo compa-reció voluntariamente al tribunal, sino que también lo hizo en nombre de la sociedad de bienes gananciales al presen-tar en la PIPE y la Planilla de Contribución sobre Ingre-sos, los ingresos de esa sociedad.
Con relación a la señora Lambert Rosado, esposa del recurrido, surge lo siguiente:
Se concedieron en vista cinco (5) días al demandado [recurrido] para someter Planilla de Contribución sobre Ingre-sos o con sello de radicado en Hacienda; Planilla de Informa-ción Económica con ingreso mensual de las dos tiendas y con ingreso de la sociedad legal de gananciales con gastos detalla-dos separados de las tiendas de la sociedad legal de ganancia-les; proveer un talonario de pago de esposa del demandado y copia de [la] sentencia de quiebra de plan de quiebra.
La tercera Planilla es de la esposa del demandado, Jeannette Lambert Rosado, juramentada el 6 de octubre de 1997. Inciso 3, Salario $10,764 anual, como Secretaria en DACO, con deducciones mensuales] de $266.32 de Contribuciones, $653.13 de Retiro, $603.81 de Seguro Social, 37.5 horas semanal.
*723Radicó junto con la Planilla de Información, copia de la Pla-nilla de Contribuciones sin sellos, en la que se informa al De-partamento de Hacienda un ingreso de $10,764 en la página 1, y contribuciones retenidas $210, en ganancia o pérdida atri-buible a industria o negocio $7,796, total ingreso bruto $18,560. Firman la Planilla Juan M. López y Jeannette Lambert.
Al analizar lo expresado por el foro de instancia junto a los documentos que obran en autos, podemos colegir que al momento de dictarse la Resolución de 4 de diciembre de 1997, el tribunal había adquirido jurisdicción también so-bre la persona de la señora Lambert Rosado, esposa del señor López Hernández.
En cuanto a la sociedad de bienes gananciales, en Urbino v. San Juan Racing Assoc., Inc., supra, pág. 215, señalamos que la igualdad jurídica entre los cónyuges, el principio de coadministración y la capacidad legal representativa, requieren que se reconozca plenamente que un cónyuge tiene la capacidad legal para reclamar daños gananciales sin tener que incluir o mencionar en la demanda a la sociedad de gananciales y al otro cónyuge. Por lo que cada uno tiene capacidad de jure para representar a la sociedad legal de gananciales en los tribunales y cualesquiera de ellos puede someterla a la jurisdicción del tribunal.
Además, es menester destacar que “cualquier nueva sociedad de gananciales que se cree será responsable del sustento y alimentos de los hijos menores de edad habidos en un anterior matrimonio de alguno de sus componentes”. (Énfasis suplido y citas omitidas.) López v. Rodríguez, 121 D.P.R. 23, 31 (1988). Y, salvaguardando la igualdad de los hijos, estas expresiones también se aplican a los hijos fruto de una relación consensual.
Así, pues, el tribunal deberá tomar en cuenta la capaci-dad económica de la nueva sociedad conyugal al momento de fijar una pensión alimentaria para los menores.
*724Respecto a la falta de jurisdicción sobre la persona, una vez se le somete al foro de instancia el planteamiento y éste lo resuelve, sólo se podrá cuestionar la corrección de esta determinación dentro del caso en que se hizo el planteamiento y mediante los mecanismos procesales de reconsideración, revisión y/o relevo de sentencia que proveen las Reglas de Procedimiento Civil. En otras palabras, no se puede presentar un pleito independiente para corregir un supuesto error en la determinación del foro de instancia sobre su jurisdicción sobre la persona de los demandados.
En el caso de autos, en 1998 los demandados, mediante la presentación de una moción de relevo al amparo de la Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, hi-cieron el planteamiento de falta de jurisdicción sobre la persona de la esposa del señor López Hernández y la socie-dad de bienes gananciales compuesta por ambos. Éste lo resolvió en su contra el foro de instancia el 7 de diciembre de 1998, y se notificó la resolución el 8 de febrero. Esta resolución no se revisó. El 21 de febrero de 2002, tres años más tarde, volvieron a hacerle el mismo planteamiento al foro de instancia. En esta ocasión adujeron, además, que eran partes indispensables. A tenor con las normas de de-recho antes expuestas, no procedía que se cuestionase nue-vamente la alegada falta de jurisdicción sobre la señora Lambert Rosado y la sociedad de bienes gananciales com-puesta por ésta y el señor López Hernández.
IV
Réstanos examinar la corrección de la determinación del Tribunal de Circuito respecto a la autorización que otorga al foro de instancia para que, a través del meca-nismo de relevo de sentencia, libere al recurrido de la re-solución que emitiera el Tribunal de Primera Instancia, Sala Superior de Aibonito, el 4 de diciembre de 1997 en la *725que se fijó la pensión alimentaria mensual de $1,435. Tam-bién lo autorizó “a re-adjudicar con efecto retroactivo la cuantía acumulada, si alguna, conforme al resultado de su evaluación”.
El Tribunal de Circuito entiende que, dadas las circuns-tancias particulares del caso de autos —tales como: “(i) la orden del 19 de febrero de 1998 en la que un Juez distinto al que escuchó la prueba declaró no ha lugar la reconside-ración a la Resolución previa del 4 de diciembre de 1997 que a todas luces es injusta[, y] (ii) la orden del 7 de diciembre de 1998 que sin vista ni proceso declaró no ha lugar la moción al amparo de la Regla 49.2 de las de Pro-cedimiento Civil” (énfasis suprimido)— ameritan que el de-creto que redujo la cantidad mensual por concepto de pen-sión alimentaria se aplique retroactivamente a la Resolución de 4 de diciembre de 1997, en la que se le im-puso al señor López Hernández el pago de la suma de $1,435 mensual. La determinación del foro apelativo está fundamentada en lo que expresó este Tribunal en Valencia, Ex parte, supra, donde se consideran situaciones en las que el foro de instancia retiene facultad para disponer distinto sobre la retroactividad de los decretos judiciales de reduc-ción de pensiones alimentarias. Veamos.
V
El mecanismo procesal que se tiene disponible para solicitarle al foro de instancia el relevo de los efectos de una sentencia está regulado por la citada Regla 49.2. Este remedio es extraordinario, discrecional y se utiliza para impedir que tecnicismos y sofisticaciones frustren los fines de la justicia. Véanse: R Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, San Juan, Ed. Michie de Puerto Rico, 1997, Cap. 48, págs. 302-311; Ortiz Serrano v. Ortiz Díaz, 106 D.P.R. 445, 449 (1977). En Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807, 817 (1986), hicimos hincapié en que al presentarse una moción de relevo al amparo de la citada Regla 49.2, “el tribunal *726de[bía] hacer un análisis y balance racional y justiciero de todo el expediente del caso para determinar si bajo las cir-cunstancias específicas del caso hubo ‘[e]rror, inadverten-cia, sorpresa, o negligencia excusable’ o ‘no sería equitativo que la sentencia continuara en vigor’ o existe ‘[c]ualquier ... razón que justifique la concesión de un remedio contra los efectos de una sentencia’ Hemos expresado, además, que la Regla 49.2, debe “interpretarse liberalmente y cual-quier duda debe resolverse a favor del que solicita que se deje sin efecto una anotación de rebeldía o una sentencia, a fin de que el proceso continúe y el caso pueda resolverse en sus méritos”. Díaz v. Tribunal Superior, 93 D.P.R. 79, 87 (1966).
En armonía con lo anterior, hemos resuelto que si se da alguna de las situaciones esbozadas en la citada Regla 49.2, se puede considerar una moción de reconsideración como una moción de relevo, aun cuando haya pasado el término para presentar una moción de reconsideración. Cabe destacar, sin embargo, que no se puede utilizar una moción de relevo como sustituto de un recurso de revisión o de una moción de reconsideración. Pagán v. Alcalde Mun. de Cataño, 143 D.P.R. 314, 328 (1997); Olmeda Nazario v. Sueiro Jiménez, 123 D.P.R. 294, 299 (1989).
Tomando en consideración las normas procesales pre-viamente discutidas, pasemos a analizar la aplicación de éstas a los hechos particulares del caso de autos.
VI
En el presente caso, la resolución mediante la que se fijó la pensión alimentaria se dictó el 4 de diciembre de 1997 y se notificó a las partes el 29 de enero de 1998. El señor López Hernández solicitó la reconsideración. Esta se denegó el 19 de febrero de 1998 y se archivó en autos copia de su notificación el 24 de ese mes. El recurrido no solicitó la revisión de esa resolución ante el Tribunal de Circuito. En su lugar, optó por presentar una moción al *727amparo de la Regla 49.2 de Procedimiento Civil, supra, y alegó que su esposa y la sociedad legal de gananciales no habían sido emplazadas, por lo cual solicitó el relevo de la sentencia. La referida moción se denegó el 7 de diciembre de 1998 y se archivó en autos una copia de su notificación el 8 de febrero de 1999. El recurrido tampoco acudió al Tribunal de Circuito para solicitar la revisión de esta resolución.
Tres años más tarde, es decir, el 21 de febrero de 2002, el señor López Hernández, su esposa y la sociedad legal de gananciales acudieron nuevamente ante el foro de ins-tancia para cuestionar la jurisdicción del tribunal sobre sus personas. Esta vez se fundamentaron en la citada Re-gla 16.1. Solicitaron, otra vez, el relevo de la sentencia por no haber sido emplazadas ni su esposa ni la sociedad legal de gananciales, siendo éstas, de acuerdo a su crite-rio, partes indispensables.
Como vemos, la resolución en la que se fijó la pensión de $1,435 mensuales se notificó a las partes el 29 de enero de 1998. No se puede pretender ahora, que cuatro años más tarde el señor López Hernández, utilizando como subterfugio el mecanismo procesal de relevo de sentencia, pretenda que se revise la corrección de la resolución, perpetuando de esa manera su incumplimiento con la obligación de prestarle alimentos a su hija menor. “Intervenir ‘a posteriori’ con pensiones alimenticias ya ‘devengadas’ con [la] que esa madre [o padre cuenta] para poder cumplir con los compromisos contraídos ... causaría una desastrosa e inaceptable inestabilidad ... que no debe ser permitida.” (Énfasis suplido.) Valencia, Ex parte, supra, pág. 916. Avalar el relevo que solicitó el señor Hernández López y autorizó el Tribunal de Circuito, “causaría un caos en las salas de relaciones de familia del tribunal de primera instancia —por cuanto tendría el efecto de fomentar aún más los atrasos en el pago de las pensiones alimenticias— que no justifica permitirlo”. íd. Además, va en contra de los mejores intereses de la menor. Por consi-*728guíente, los errores que pueda haber cometido un tribunal, como regla general, se deben corregir mediante la oportuna presentación de una solicitud de reconsidera-ción o una solicitud de revisión ante un tribunal de mayor jerarquía. (4)
Finalmente, aunque los alimentos se deben desde que se solicitan, como regla general, la fecha de efectividad de una rebaja en la pensión alimentaria deberá ser la del día en que se emite el dictamen que la autoriza. Sin embargo, hay situaciones en las que el foro de instancia retiene facultad para disponer distinto sobre la retroactividad de los decretos judiciales de reducción de pensiones alimentarias. Tales situaciones se refieren a casos extraordinarios de enfermedad, hospitalización, inconsciencia y, en general, cualquier evento constitutivo de fuerza mayor o de caso fortuito. Para tal eventualidad hay soluciones más prácticas, tales como congelar temporeramente la vigencia de la pensión total o parcial durante el período de tiempo de que se trate. Valencia; Ex parte, supra, págs. 914-915. Dentro de las circunstancias antes mencionadas, no se considera la utilización de una moción de relevo de sentencia como sustituto de una moción de reconsideración o un recurso de revisión.
Resuelto ya el asunto de la jurisdicción del tribunal de instancia sobre las partes, y no habiéndose recurrido en tiempo de la resolución que fijó la cuantía que hoy el tribunal de instancia pretende revisar, erró el Tribunal de Circuito al apoyarse en lo resuelto en Valencia, Ex parte, supra, para congelar la deuda de alimentos acumulada por el recurrido hasta tanto el tribunal de instancia evalúe y adjudique el relevo de sentencia solicitado por el alimen-*729tante, a la luz de los hechos del caso y a adjudicar con efecto retroactivo la cuantía acumulada, si alguna, con-forme al resultado de su evaluación.
VII
Por todo lo antes expuesto, se expide el auto y se revoca sólo aquella parte de la sentencia que ordena al foro de instancia a adjudicar el relevo de sentencia. Así modifi-cada, se devuelve el caso para que continúen los procedi-mientos de forma compatible con lo aquí resuelto. (5)
El Juez Asociado Señor Hernández Denton emitió una opinión disidente, a la cual se unió el Juez Presidente In-terino Señor Rebollo López.
— O —

(1) Véase Planilla de Información Personal y Económica firmada por el Sr. Juan M. López Hernández el 19 de agosto de 1997.


(2) El señor López Hernández y la señora Lambert Rosado se casaron el 2 de abril de 1987.


(3) Cabe señalar que la notificación formal, al igual que la mayoría de los dere-chos, es renunciable. Qume Caribe, Inc. v. Srio. de Hacienda, 153 D.P.R. 700, 711 (2001).


(4) Sobre el particular, en Figueroa v. Del Rosario, 147 D.P.R. 121, 129 (1998), expresamos que por no ser los dictámenes de alimentos y de custodia estrictamente finales ni definitivos, las modificaciones a esas determinaciones fundamentadas en hechos y circunstancias ocurridas con posterioridad a la emisión del dictamen que se intenta modificar, se pueden reclamar en el mismo caso o en uno independiente. Sin embargo, a pesar de que se tiene esta alternativa, y en aras de la economía procesal, en la mayoría de los casos no es recomendable que estas modificaciones se soliciten en un pleito independiente.


(5) Nada impide que el foro de instancia estructure un plan de pago para la pensión adeudada.